ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 6/28/2021, in pages 7-9, with respect to Claims 1, 6 and 17 have been fully considered and are persuasive.  
Amendment to Claims 1, 6 and 17 overcomes 112(b) rejections. 
Amendment to Claims 1, 6 and 17 overcomes 101 rejections.
Addition of new claim 18 has been acknowledged.
Amendment to claims 1, 5-6, 9 and 17 has been acknowledged. 

Allowable Subject Matter
Claims 1-2, 5-7, 9-15 and 17-18 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “calculating modified spherical coordinate (MSC) measurement predictions, including 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
 as a function of reference Cartesian coordinate (RCC) and 
    PNG
    media_image2.png
    16
    14
    media_image2.png
    Greyscale
 via a nonlinear mapping function 
    PNG
    media_image3.png
    19
    34
    media_image3.png
    Greyscale
; and calculating mixed coordinate system blocks, including 
    PNG
    media_image4.png
    16
    135
    media_image4.png
    Greyscale
, to provide for individual mixed AO TSE processing steps for use in angle only (AO) target tracking and estimation with a miss distance accuracy of less than 30 m, using angle only measurement data from a single passive sensor, wherein the method is performed on-board a projectile wherein the single passive sensor is configured to track multiple targets”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2 and 5 depends ultimately from allowable, independent claim 1, so each of dependent claims 2 and 5 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 6, none of the prior art of record either taken alone or in combination discloses the claimed “ transforming data from the modified spherical coordinate (MSC) system to a reference Cartesian coordinate (RCC) system; time updating in the reference Cartesian coordinate (RCC) system; transforming data from the reference Cartesian coordinate (RCC) system to the modified spherical coordinate (MSC) system; and calculating the angle only (AO) measurements at a sensor interface level for use in guiding the projectile to a target with a miss distance of less than 30 m, performing the method on-board the projectile using the angle only (AO) measurements from the single passive sensor, and wherein the single passive sensor is one of infrared search and track (IRST), EO/IR camera, or passive sonar”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 7-15 depends ultimately from allowable, independent claim 6, so each of dependent claims 7-15 is allowable for, at least, the reasons for which independent claim 6 is allowable. 
 “updating the angle only (AO) measurements in a modified spherical coordinate (MSC) system; 5Docket: 17-3763 transforming data from the modified spherical coordinate (MSC) system to a reference Cartesian coordinate (RCC) system; time updating in the reference Cartesian coordinate (RCC) system; transforming data from the reference Cartesian coordinate (RCC) system to the modified spherical coordinate (MSC) system; and calculating the angle only (AO) measurements at a sensor interface level for use in guiding [[a]] the projectile to a target with a miss distance of less than 30 m, wherein the process is performed on-board the projectile”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 18 depends ultimately from allowable, independent claim 17, so dependent claim 18 is allowable for, at least, the reasons for which independent claim 17 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648